Citation Nr: 1646438	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS), and alcohol use and dependence in sustained remission.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to April 1969, including combat service in the Republic of Vietnam, for which he has received a Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted service connection for PTSD and awarded a 50 percent disability rating effective September 16, 2010. 

Although the issue of entitlement to a TDIU was not certified for appeal, in his notice of disagreement the Veteran raised the matter of unemployability due to his service-connected disabilities.  Therefore, the issue of entitlement to TDIU is raised by the record and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD with depressive disorder has been productive of occupational and social impairment, with deficiencies in most areas, due to such symptoms as: flattened affect; panic attacks ranging in frequency and severity; impairment of memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; occasional suicidal ideation; near continuous depression or panic affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability); difficulty in adapating to stressful circumstances; and an inability to establish and maintain effective relationships.

2.  For the entire appeal period, the Veteran has been unable to secure or follow a substantially gainful occupation due to PTSD with depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, for PSTD with depressive disorder are met as of September 16, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9434, 9411 (2015).

2.  The criteria for a TDIU are met as of September 16, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  PTSD

The Veteran is currently in receipt of a 50 percent disability rating for PTSD with depressive disorder NOS under Diagnostic Codes 9434 and 9411.  He asserts that a higher rating is warranted based on his current symptomatology.  Specifically, the Veteran maintains that he avoids crowds and confined places, cannot meet schedules or remember assignments or details, has difficulty sleeping with attendant nightmares, has issues with anger and social isolation, has familial problems such as multiple divorces and no lasting relationships and few close friends.  He has also reported panic attacks, exaggerated startle response, suicidal ideation and memory problems.  A buddy statement reports the Veteran manifesting withdrawal, anger and suicidal ideation.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

After review of the evidence of record, the Board finds that the Veteran meets the criteria for 70 percent disability rating based on recurrent reports of:  flattened affect; panic attacks ranging in frequency and severity; impairment of memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; occasional suicidal ideation; near continuous depression or panic affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability); difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  See October 2010 statement of J.E.T.; May 2011 VA examination report (finding "moderately severe impairment in social and occupational functioning); July 2012 PTSD Disability Benefits Questionnaire (DBQ) and assessment by E.M.T, Ph.D.; September 2012 Notice of Disagremeent; April 2013 VA Form 9.  The Veteran endorses a fairly even split between symptomatology contemplated by a 50 percent disability rating and a 70 percent rating.  The result of this symptomatology, however, is occupational and social impairment that is productive of deficiencies in most areas of concern.  Therefore, in keeping with VA policy to resolve all doubt in the Veteran's favor, a 70 percent disability rating is warranted for the entire appeal period.  38 C.F.R. § 4.7.

The Board does not find that the Veteran's disability has been productive of total occupational and social impairment at any point, as the Veteran maintains significant social relationships with family, including his daughter and sisters, and is still competent to conduct his activities of daily living, including interactions with others and social activities.  Moreover, the Veteran has not generally endorsed any of the symptomatology associated with a 100 percent rating over the course of the appeal period, or any other symptoms of similar severity, frequency, and duration.  The Veteran's Global Assessment of Functioning (GAF) scores throughout the appeal period have generally fallen in the 47-58 range, which is indicative of moderate to serious symptomatology, but does not reflect a complete inability to function as contemplated by a 100 percent rating.  

In this regard, in the July 2012 PTSD DBQ, the Veteran's private psychiatrist described the Veteran as completely and totally disabled.  However, the symptomatology endorsed by the examiner (depressed mood; anxiety; panic attacks weekly or less often; near-continuous panic or depression affective the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, impairment of short and long-term memory; flattened affect; difficulty in understanding complex commands; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships, suicidal ideation; and impaired impulse control) are contemplated by the currently assigned 70 percent rating and are not demonstrative of total occupational and social impairment.  Moreover, the GAF score assigned by the therapist was 47, which is not in line with a complete and totally disabling condition, and symptomatology coincident with that associated with a 100 percent rating or others of similar severity, frequency, and duration were not endorsed by the therapist.  

The Veteran's most significantly disabling manifestation appears to be his recurrent anger and near constant depression, but he retains a high degree of self-sufficiency and cognitive functionality.  The preponderance of the evidence thus reflects that the Veteran had neither the symptoms nor overall level of impairment that more nearly approximated the total occupational and social impairment required for a 100 percent rating.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Accordingly, for reasons outlined above, a 70 percent rating, and no higher, is warranted for the entire appeal period.


B.  TDIU

The Veteran asserts he is unemployable due to his PTSD and depressive disorder.  See Scott, supra.  As the Board has granted entitlement to a 70 percent rating for PTSD effective September 16, 2010, he now meets the criteria for consideration of TDIU on a schedular basis as of that date.  38 C.F.R. § 4.16(a). 
VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing or following a substantially gainful occupation consistent with his education and occupational experience.  38 C.F.R. 
§ 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.

Here, the evidence reflects that the Veteran has been unemployed for the entire appeal period, with a history of working many jobs post service.  His prior work experience includes occupations in music stores, factories, phone companies and construction companies.  He reports that he had difficulties with supervisors and co-workers, and would become angry and irritable and would either be fired or walk off the job.  See August 2011 VA examination report; July 2012 assessment of E.M.T., Ph.D.

Additionally, the August 2011 VA examiner opined that the Veteran is "unlikely to be employed now and in the future."  Additionally, Dr. E.M.T. opined in July 2012 that "based on his education, training, past work experience and current level of symptoms, it is my professional opinion, based on his PTSD symptoms alone, that he is not a viable rehabilitation candidate, nor is he capable of sustaining substantial[ly] gainful work activity.  He is unemployable."  See also October 2010 statement of J.E.T.  There are no contrary opinions of record.  As such, a TDIU is established from September 16, 2010.


ORDER

An initial disability rating of 70 percent, and no higher, is granted for PTSD with depressive disorder NOS from September 16, 2010. 

A TDIU is warranted from September 16, 2010.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


